DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed October 29, 2020, is the national stage entry of PCT/JP2019/016552, filed April 17, 2019.  Pursuant to a pre-examination amendment, claims 1-20 are pending in the application.  The applicant has amended claims 2, 4, 6, and 7.  The applicant has added claims 8-20.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 14, 15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “degree” in claims 14, 15, 19, and 20 is a relative term which renders the claim indefinite. The term “degree” is not defined by the claims and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Myers et al. (US 2018/0350234 A1).  
	Regarding claim 1, Myers discloses:
an automatic parking system which controls a vehicle so as to cause the vehicle to be moved to a parking place and to be accommodated in a parking frame provided in the parking place ([0020]), the system comprising:

a route where a magnetic marker forming a magnetism generation source is laid so as to be detectable by using a magnetic detecting part provided to the vehicle ([0023], [0029], [0030]; FIG. 1:  102; FIG. 2A; FIG. 2B; FIG. 7:  104);

a position information providing part which provides position identification information capable of identifying a laying position of the magnetic marker ([0022], [0023]); and

a position identifying part which identifies a vehicle position where the vehicle is located based on the laying position of the magnetic marker ([0023], [0034], [0047], [0051], [0052]; FIG. 1:  104; FIG. 7: 710; FIG. 9:  906).



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 7, 4-6, 8-10, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Penilla et al. (US 2017/0169712 A1).
Regarding claim 7, Myers discloses a storage medium that stores map data ([0024]), but Myers does not explicitly disclose:
a storage medium which stores a virtual parking place model which is a virtual model of the parking place and has incorporated existing vehicle information indicating a presence or an absence of the vehicle in the parking frame, wherein

the virtual parking place model the virtual parking place model is the virtual model for mapping the vehicle moving on an inside route and the vehicle being garaged.

	Penilla, in the same field of parking systems, teaches a system for navigating a vehicle automatically to a parking location ([0011]), comprising:
a storage medium which stores a virtual parking place model which is a virtual model of the parking place and has incorporated existing vehicle information indicating a presence or an absence of the vehicle in the parking frame ([0073], [0075]; FIG. 1:  V1-V5), wherein 

the virtual parking place model is the virtual model for mapping the vehicle moving on an inside route and the vehicle being garaged ([0011], [0075], [0084], Claim 1; FIG. 1; FIG. 3), 

for the benefit of finding a path at the parking location to avoid a collision of the vehicle when the vehicle is automatically moved at the parking location ([0073], [0081], [0089]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Penilla with the system of Myers because that would have enabled the system to find a path at the parking location to avoid a collision of the vehicle when the vehicle is automatically moved at the parking location.
Regarding claim 4, Myers discloses that the magnetic detecting part is capable of measuring a relative position of the vehicle in a width direction with respect to the magnetic marker ([0058]), and at least either one of the magnetic detecting part and the magnetic marker is provided so as to allow an orientation of the vehicle to be identified in accordance with detection of the magnetic marker ([0042], [0047], [0058]).
Regarding claim 5, Myers discloses that laying locations of a plurality of the magnetic markers are provided in a discrete manner along the route ([0020], [0023], [0030]), and two or more of the magnetic markers are arranged at least any of the laying locations along a direction of the route ([0020], [0023], [0030]; FIG. 2A; FIG. 2B).
Regarding claim 6, Myers discloses that the magnetic detecting part is provided to the vehicle at each of two or more locations in a longitudinal direction.  ([0020], [0021], [0033], [0042]; FIG. 2B) 
Regarding claim 8, the above combination does not explicitly disclose:
a parking frame selecting part which selects the parking frame where the vehicle is to be accommodated with reference to the existing vehicle information of the parking frame incorporated in the virtual parking place model, 
wherein the virtual parking place model is used to select a forwarding route allowing the vehicle to be efficiently forwarded without interference with an other vehicle.

Penilla, in the same field of parking systems, teaches a system for navigating a vehicle automatically to a parking location ([0011]), comprising:
a parking frame selecting part which selects the parking frame where the vehicle is to be accommodated with reference to the existing vehicle information of the parking frame incorporated in the virtual parking place model ([0082], [0090], [0100], [0112], [0119], [0123]; FIG. 5; FIG. 14; FIG. 16B), 

wherein the virtual parking place model is used to select a forwarding route allowing the vehicle to be efficiently forwarded without interference with an other vehicle ([0081], [0089]),

for the benefit of finding a path at the parking location to avoid a collision of the vehicle when the vehicle is automatically moved at the parking location ([0073], [0081], [0089]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Penilla with the system of Myers because that would have enabled the system to find a path at the parking location to avoid a collision of the vehicle when the vehicle is automatically moved at the parking location.
	Regarding claim 9, Myers discloses:
a map data indicating a structure of routes where the vehicle is caused to automatically travel by remote control ([0024], [0033], [0056]; FIG. 1:  116) 

	Myers does not explicitly disclose:

a structure of an arrangement of the parking frame in the parking place, wherein the virtual parking place model is constructed in a storage area of the storage medium in addition to the map data.

Penilla, in the same field of parking systems, teaches a system for navigating a vehicle automatically to a parking location ([0011]), comprising:
a structure of an arrangement of the parking frame in the parking place, wherein the virtual parking place model is constructed in a storage area of the storage medium in addition to the map data ([0082], [0089], [0121]; FIG. 3; FIG. 5; FIG. 15:  1512),

for the benefit of automatically guiding a vehicle to either the next available virtual parking spot boundary being produced by a sensor or to a particular virtual parking spot boundary of the vehicle operator's choosing ([0114]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Penilla with the system of the above combination because that would have enabled the system to automatically guide a vehicle to either the next available virtual parking spot boundary being produced by a sensor or to a particular virtual parking spot boundary of the vehicle operator's choosing.
	Regarding claim 10, Myers does not explicitly disclose that a standard garaging path for each parking frame is identified as a guiding line in the virtual parking place model.
Penilla, in the same field of parking systems, teaches a system for navigating a vehicle automatically to a parking location ([0011]), wherein a standard garaging path for each parking frame is identified as a guiding line in the virtual parking place model ([0082], [0089]; FIG. 3; FIG. 5; FIG. 15), for the benefit of automatically guiding a vehicle to either the next available virtual parking spot boundary being produced by a sensor or to a particular virtual parking spot boundary of the vehicle operator's choosing ([0114]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Penilla with the system or the above combination because that would have enabled the system to automatically guide a vehicle to either the next available virtual parking spot boundary being produced by a sensor or to a particular virtual parking spot boundary of the vehicle operator's choosing.
Regarding claim 14, Myers does not disclose a configuration which calculates a degree of interference indicating a possibility of interference with an other vehicle under control.
Penilla, in the same field of parking systems, teaches a system for navigating a vehicle automatically to a parking location ([0011]), comprising a configuration which calculates a degree of interference indicating a possibility of interference with an other vehicle under control ([0071], [0081], [0089]), for the benefit of avoiding collisions while parking ([0071]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Penilla with the system of Myers because that would have enabled the system to avoid collisions while parking.
Regarding claim 15, the above combination does not explicitly disclose a configuration which selects the parking frame with a lowest degree of the degree of interference when selecting the parking frame.
Penilla, in the same field of parking systems, teaches a system for navigating a vehicle automatically to a parking location ([0011]), comprising a configuration which selects the parking frame with a lowest degree of the degree of interference when selecting the parking frame ([0071], [0081], [0089]; Penilla discloses a system that chooses a parking spot that avoids a collision, which constitutes a lowest degree of interference when selecting the parking frame) for the benefit of avoiding collisions while parking ([0071]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Penilla with the system of Myers because that would have enabled the system to avoid collisions while parking.
Regarding claim 19, Myers does not disclose a configuration which calculates a degree of interference indicating a possibility of interference with an other vehicle under control.
Penilla, in the same field of parking systems, teaches a system for navigating a vehicle automatically to a parking location ([0011]), comprising a configuration which calculates a degree of interference indicating a possibility of interference with an other vehicle under control ([0071], [0081], [0089]), for the benefit of avoiding collisions while parking ([0071]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Penilla with the system of Myers because that would have enabled the system to avoid collisions while parking.
Regarding claim 20, the above combination does not explicitly disclose a configuration which selects the parking frame with a lowest degree of the degree of interference when selecting the parking frame.
Penilla, in the same field of parking systems, teaches a system for navigating a vehicle automatically to a parking location ([0011]), comprising a configuration which selects the parking frame with a lowest degree of the degree of interference when selecting the parking frame ([0071], [0081], [0089]; Penilla discloses a system that chooses a parking spot that avoids a collision, which constitutes a lowest degree of interference when selecting the parking frame) for the benefit of avoiding collisions while parking ([0071]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Penilla with the system of Myers because that would have enabled the system to avoid collisions while parking.



9.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Myers and Penilla further in view of CRUCS (US 2009/0024309 A1).
	Regarding claim 2, Myers discloses providing the position identification information to the vehicle side via wireless communications.  ([0022], [0023])
	The above combination does not disclose that the position information providing part is a wireless tag provided correspondingly to the magnetic marker so as to provide the position identification information to the vehicle side via wireless communications.
	CRUCS, addressing the same problem of how to communicate information to a vehicle, teaches a system for monitoring vehicles on a roadway ([0013]), wherein an RFID scanner installed on a vehicle interrogates RFID tags, affixed at various pre-designated locations along a roadway, as the vehicle travels on the roadway and receives from the RFID tags information that may be used to determine a physical location of the RFID tags on the roadway ([0026]) for the benefit of enabling a vehicle tracking system to keep track of the vehicle as it travels along the roadway ([0036]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of CRUCS with the system of the above combination because that would have enabled the system to enable a vehicle tracking system to keep track of the vehicle as it travels along the roadway.
Regarding claim 3, the above combination does not explicitly disclose that the wireless tag and the magnetic marker are integrally configured.
CRUCS teaches an RFID tag, and an RFID tag comprises an integrally configured coil, which is an inductive, or magnetic, marker element.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Inagaki et al. (US 2015/0100193 A1).
	Regarding claim 11, the above combination does not disclose:
a standard garaging path for each parking frame is identified as a guiding line, and the system further comprises

a storage medium which stores a vehicle spec information including a specification information of the vehicle, and

a configuration which calculates a garaging path as a control target by using the specification information of the vehicle in the vehicle spec information and calculates a deviation of the garaging path as the control target with respect to the guiding line.

	Inagaki, in the same field of parking systems, teaches  a parking assistance device configured to set a travel route to a target parking position ([0002]), comprising:
a standard garaging path for each parking frame is identified as a guiding line ([0043], [0047]; FIG. 3:  R), and the system further comprises

a storage medium which stores a vehicle spec information including a specification information of the vehicle ([0037]; FIG. 1:  15), and

a configuration which calculates a garaging path as a control target by using the specification information of the vehicle in the vehicle spec information and calculates a deviation of the garaging path as the control target with respect to the guiding line ([0034], [0035], [0040], [0045]; FIG. 1:  14, 16; FIG. 3:  T, S1, S2),

for the benefit of guiding the vehicle to the target parking position based on the selected route information ([0007]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Inagaki with the system of the above combination because that would have enabled the system to guide a vehicle to a target parking position based on selected route information.

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Myers and Inagaki further in view of Bouwman et al. (US 2012/0197479 A1).
	Regarding claim 12, the above combination does not explicitly disclose that: 
guiding markers are laid as other magnetic markers along the guiding line, and

the configuration which calculates the deviation of the garaging path calculates the deviation of the garaging path for each position of the guiding markers.

	Bouwman, addressing the same problem of how to guide a vehicle, teaches a steering arrangement for a vehicle which is movable along a predefined path in use, being automatically steered via at least one first axle ([0002]), wherein:
guiding markers are laid as other magnetic markers along the guiding line ([0027]), and

the configuration which calculates the deviation of the garaging path calculates the deviation of the garaging path for each position of the guiding markers ([0027]),
 
for the benefit of generating necessary control signals for steering means for correcting the vehicle's deviation from the path ([0027]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Bouwman with the system of the above combination because that would have enabled the system to generate necessary control signals for steering means for correcting the vehicle's deviation from the path.

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Myers, Inagaki, and Bouwman further in view of Bush (US 5,708,427).
	Regarding claim 13, the above combination does not explicitly disclose that a magnetic polarity of guiding markers is different from a magnetic polarity of the magnetic markers laid in the route so that the vehicle side is able to distinguish the guiding markers.
	Bush, addressing the same problem of how to guide a vehicle, teaches an electronic phase detection process performed in a vehicle for determining the vehicle's position relative to successive ones of passive resonant circuits (loops) that are installed in series along a road lane (col. 1, lines 11-15), wherein a magnetic polarity of guiding markers is different from a magnetic polarity of the magnetic markers laid in the route so that the vehicle side is able to distinguish the guiding markers (col. 25, line 41 – col. 26, line 40) for the benefit of determining the vehicle’s left-right relative position (col. 25, lines 41-42; col. 26,m lines 16-17).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Bush with the system of the above combination because that would have enabled the system to determine a vehicle’s left-right relative position.

13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Myers and Inagaki further in view of CRUCS.
	Regarding claim 16, the above combination does not disclose that the position information providing part is a wireless tag provided correspondingly to the magnetic marker so as to provide the position identification information to the vehicle side via wireless communications.
	CRUCS, addressing the same problem of how to communicate information to a vehicle, teaches a system for monitoring vehicles on a roadway ([0013]), wherein an RFID scanner installed on a vehicle interrogates RFID tags, affixed at various pre-designated locations along a roadway, as the vehicle travels on the roadway and receives from the RFID tags information that may be used to determine a physical location of the RFID tags on the roadway ([0026], [0036]) for the benefit of enabling a vehicle tracking system to keep track of the vehicle as it travels along the roadway ([0036]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of CRUCS with the system of the above combination because that would have enabled the system to enable a vehicle tracking system to keep track of the vehicle as it travels along the roadway.

14.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Myers and Penilla further in view of Inagaki.
	Regarding claim 17, the above combination does not disclose:
a standard garaging path for each parking frame is identified as a guiding line, and the system further comprises

a storage medium which stores a vehicle spec information including a specification information of the vehicle, and

a configuration which calculates a garaging path as a control target by using the specification information of the vehicle in the vehicle spec information and calculates a deviation of the garaging path as the control target with respect to the guiding line.

Inagaki, in the same field of parking systems, teaches  a parking assistance device configured to set a travel route to a target parking position ([0002]), comprising:
a standard garaging path for each parking frame is identified as a guiding line ([0043], [0047]; FIG. 3:  R), and the system further comprises

a storage medium which stores a vehicle spec information including a specification information of the vehicle ([0037]; FIG. 1:  15), and

a configuration which calculates a garaging path as a control target by using the specification information of the vehicle in the vehicle spec information and calculates a deviation of the garaging path as the control target with respect to the guiding line ([0034], [0035], [0040], [0045]; FIG. 1:  14, 16; FIG. 3:  T, S1, S2),

for the benefit of guiding the vehicle to the target parking position based on the selected route information ([0007]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Inagaki with the system of the above combination because that would have enabled the system to guide a vehicle to a target parking position based on selected route information.

15.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Myers, Penilla, and Inagaki further in view of Bouwman.
	Regarding claim 18, the above combination does not disclose that:
guiding markers are laid as other magnetic markers along the guiding line, and

the configuration which calculates the deviation of the garaging path calculates the deviation of the garaging path for each position of the guiding markers.

Bouwman, addressing the same problem of how to guide a vehicle, teaches a steering arrangement for a vehicle which is movable along a predefined path in use, being automatically steered via at least one first axle ([0002]), wherein:
guiding markers are laid as other magnetic markers along the guiding line ([0027]), and

the configuration which calculates the deviation of the garaging path calculates the deviation of the garaging path for each position of the guiding markers ([0027]),
 
for the benefit of generating necessary control signals for steering means for correcting the vehicle's deviation from the path ([0027]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Bouwman with the system of the above combination because that would have enabled the system to generate necessary control signals for steering means for correcting the vehicle's deviation from the path.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689